Judgment affirmed, with costs. Memorandum: The judge of the Municipal Court set aside the verdict of two hundred and fifty dollars in this ease on the ground of its inadequacy. A reading of the evidence convinces us that in so doing there was no abuse of discretion. All concur. (The judgment affirms an order of the Syracuse Municipal Court which set aside a verdict of a jury in favor of plaintiff and granted a new trial on the ground that the verdict was inadequate, in an automobile negligence action.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.